——w

FIR Weena_ ict Mau, Concern, ——-—

-|Q0*_ Sea. Sore 2e._OMe... Cordicd WiIMn €00in =
[Ole for Que Kids and even Mnough. he. feels
_.. Some. Aype.of U2 Aldous 06,08 Me ere OF  -

— {Mine Gay Ine AS nny loro, m4..‘dload. canes Tee ee
jloue ‘nnn regardless . Porm wnat “T nave alums
_.. [SV 1% War Since \pefore. Wis _davonty Lune lor ————~ =
—la_ ‘Apok. on 3 ‘pls ust So We can provide Tor —___—

Case 1:19-cr-10459-RWZ Document 219-1 Filed 12/18/19 Page 1 of 12

AL)OVA—-

 

 

— | TD Rae pence Lerten anyiing, ke
Mais lpefore. 70 Gon. Vane Older Sister. . Of Suan

Nope Liloerocto ZT Ua Staak toy Sogn We G2 ann

 

 

us Senay hy Nee not only oes Syne hove a
Rene Garber GuA_o Gera. Ms Rluaays teats ———

hor DO moti wrt. He is O Somnly rront
Me logs, ris Sit daughter Ike nis oa. LAY

 

 

 

{Kids \ove Wann, Ye only Sees Wenn once 19

la winile lock wo he does Wa tates Wenn

 

 

2 We Pore. One “Ausins Wrtt_g Vad playing Loi,
Mrank mu aitce lucked oct

Neen. TL Con Sou, A
Tomer, 1 Tove Never’

mek Such a Oncor ack Wad voorks \
ras Ame AD bye Qasstis\ ond Sy pporiwe DIAS

 

 

 

kKicds .
pes Morale. )

 

 

 

 

 
 

 
 
 
 
 
 
  
  
  
 
    

Case 1:19-cr-10459-RWZ Document 219-1

  

; CHIC ir
| Ip , nie
19-982 -i@OF

To _vohom. tau coacerr ;

ee have known Jue
“Liberate ee adams. 2

  
  
  

@s bho Juan Yo be _o_ore
friencl_ and?

   

PAO ge oe oa
"worker ee ae.
= for fonuly and

  
   
  
   

 

tenn
—

 

 

 

 

centage eT

.

cacti AE EAD

   
Siva A= ane Vaasa eee
ASO IDEER_ Os _Crermsoiony S
Koviner CAMS Cove oo KD CAN hy ms :

 

 

 

 

 

 

 

 

 

 
 
 
ate CreicetONneS Vre WOO)
HE Od Aba bord ic or
2 > OCC) CAUIL

 
